Citation Nr: 0309723	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  95-33 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
claimed as a residual of asbestos exposure during service.  

2.  Entitlement to service connection for a lung disorder 
claimed as a residual of pneumonia during service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's verified period of active military service 
extended from August 1954 to February 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for the disabilities claimed by the veteran.  

The case was previously before the Board in February 1998, 
when it was remanded for examination of the veteran and 
medical opinions.  In October 2002 the Board undertook 
additional development of the evidence on the issue on appeal 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002) with respect to the veteran's claims for entitlement 
to service connection for asbestosis and the residuals of 
pneumonia.  The case now requires remand to the RO.  


REMAND

In October 2002 the Board undertook additional development of 
the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  Specifically, the 
Board requested records from the Social Security 
Administration.  The development has been completed.  
However, the regulation which permitted development of 
evidence by the Board was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 U.S. App. LEXIS 8275  (Fed. Cir. May 1, 2003).  
Therefore, this case must be returned to the RO for initial 
consideration of the additional evidence.  Although the Board 
sincerely regrets the additional delay, the Federal Circuit 
has stated, "[E]ven though the amendments to § 19.9 may 
further the VA's stated objective of efficiency, striking the 
sensible balance between decreasing appeal processing times 
and the competing public policy of protecting an appellant's 
right to due process is a matter for Congress . . . ."  Id., 
slip op. at 13, 2003 U.S. App. LEXIS 8275, at *22.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA also imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  First, VA has a duty 
to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b)(2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5)(2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2002).  With respect to this duty to assist 
the veteran in obtaining evidence, the VCAA requires that VA 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Another VA examination of the veteran is also necessary to 
clarify the exact nature of the veteran's current lung 
disorders.  

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, The RO 
should issue the veteran a notice letter 
under the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to his claims 
for service connection for lung 
disorders.  He should be informed that he 
has one year from the date of the letter 
to respond, and that his appeal cannot be 
adjudicated prior to that date unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
time period.  

2.  The veteran should be accorded the 
appropriate VA examination for lung 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the lung disorders, 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examining physician is requested to offer 
an opinion as to the etiology of any lung 
disorder found to be present.  

The examining physician is requested to 
provide answers the following questions if 
possible:  

?	Service medical records indicate that 
the veteran was treated for pneumonia 
during service in the 1950s, is there 
any evidence of any current residual 
pulmonary disability resulting from 
this pneumonia?  

?	Does the veteran have a current 
diagnosis of any asbestos related 
disability? 

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The RO should ensure that all 
evidence in the enclosed "temp file" is 
properly filed in the veteran's permanent 
claims file.  

4.  The RO should then readjudicate the 
veteran's claims for service connection 
in light of the evidence received since 
the July 2002 Supplemental Statement of 
the Case (SSOC).  This evidence has not 
yet been reviewed by the RO.  If the 
claim is denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence obtained after the July 
2002 SSOC and a discussion of all 
pertinent regulations, including those 
implementing the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

